Gileillan, G. J.
The plaintiff’s action is based upon a deed by defendant to him of certain real estate, described in the deed as ‘ ‘ the west half of the north-east quarter of the north-east quarter of section 5, in town 47, of range 4, in the district of land subject to sale at Bayfield, state of Wisconsin, containing twenty acres, more or less, according to the government survey thereof,” which appears to have been sold for a gross sum. It ,is claimed that the words, *64“containing twenty acres, more or less, according to the government survey thereof,” amount to a covenant that by the government survey there are twenty acres in the piece described.
Words expressing the quantity, in a deed of a tract otherwise definitely described, are held to bo merely additional description, and are controlled by the definite calls in the deed, and, therefore, immaterial. Being inserted merely as matter of description, and not for the purpose of covenant, it is not material, where there is no fraud or express covenant as to quantity, whether the quantity is more or less than that stated. Powell v. Clark, 5 Mass. 355 ; Jackson v. Moore, 6 Cowen, 706 ; Jackson v. Defendorf, 1 Caine, 493 ; Mann v. Pearson, 2 John. 37.
Judgment affirmed.